Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 7-14 in the reply filed on 7/22/21 is acknowledged.
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,7,13,17-20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Chen (US 20190196144). 

    PNG
    media_image1.png
    768
    585
    media_image1.png
    Greyscale

 	Regarding claim 1, Chen teaches a camera optical lens (Fig. 9, Table 9, [150-]) comprising, from an object side to an image side in sequence: a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens, the second lens has a positive refractive power, and the third lens has a negative refractive power (++-++--, “comprising” includes 7 lens system);
wherein the camera optical lens satisfies the following conditions:
1.50≤f1/f2≤5.00 (9.9/4); and
	−10.00≤R3/R4≤−3.00 (-9.7/2.7);
where
f1 denotes a focal length of the first lens;
f2 denotes a focal length of the second lens;
R3 denotes a curvature radius of an object-side surface of the second lens; and
R4 denotes a curvature radius of an image-side surface of the second lens.

Regarding claim 2, Chen further teaches the camera optical lens according to claim 1, further satisfying the following conditions:
−9.99≤R3/R4≤−3.05 (-9.7/2.7).

Regarding claim 7, Chen further teaches the camera optical lens according to claim 1, wherein an object-side surface of the third lens is convex in a paraxial region, an image-side surface of the third lens is concave in the paraxial region;
wherein the camera optical lens satisfies the following conditions:
−4.45≤f3/f≤−1.31 (-5.4/3.51);
0.84≤(R5+R6)/(R5−R6)≤2.81 (R5=5.249, R6=2.05); and
0.04≤d5/TTL≤0.12 (0.239/5.14);
where
f denotes a focal length of the camera optical lens;
f3 denotes a focal length of the third lens;
R5 denotes a curvature radius of an object-side surface of the third lens;
R6 denotes a curvature radius of an image-side surface of the third lens;
d5 denotes an on-axis thickness of the third lens; and
TTL denotes a total optical length from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.

Regarding claim 13, Chen further teaches the camera optical lens according to claim 1, wherein the sixth lens has a negative refractive power, an object-side surface of 
wherein the camera optical lens satisfies the following conditions:
	−2.78≤f6/f≤−0.84 (-8.45/3.51);
	1.12≤(R11+R12)/(R11−R12)≤3.60 (49.7/40.4); and
	0.04≤d11/TTL≤0.13 (0.54/5.14);
where
f denotes a focal length of the camera optical lens;
f6 denotes a focal length of the sixth lens;
R11 denotes a curvature radius of an object-side surface of the sixth lens;
R12 denotes a curvature radius of an image-side surface of the sixth lens;
d11 denotes an on-axis thickness of the sixth lens; and
TTL denotes a total optical length from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.

Regarding claim 17, Chen further teaches the camera optical lens according to claim 1, wherein a total optical length TTL from an object-side surface of the first lens to an image surface of the camera optical lens along an optical axis is less than or equal to 5.54 mm (5.14).

Regarding claim 18, Chen further teaches the camera optical lens according to claim 17, wherein the total optical length TTL of the camera optical lens is less than or equal to 5.29 mm (5.14).

Regarding claim 19, Chen further teaches the camera optical lens according to claim 1, wherein an F number of the camera optical lens is less than or equal to 2.06 (1.75).

Regarding claim 20, Chen further teaches the camera optical lens according to claim 19, wherein the F number of the camera optical lens is less than or equal to 2.02 (1.75).

Allowable Subject Matter
Claim(s) 8-12 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claims 8-12 and 14 , the prior art of record neither anticipates nor renders obvious all the limitations of each claim for a camera optical lens including the further limitations in each claim, along with the other claimed limitations of the claim(s) upon which each claim depends.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234